Warren E. Burger: We will hear arguments first this morning in Springfield Township School District against Knoll. Mr. Potash, you may proceed whenever you are ready.
Charles Potash: Mr. Chief Justice, and may it please the Court, this case squarely presents to the Court the question whether a state statute of limitations applicable to the commencement of judicial proceedings should be disregarded in a Section 1983 suit solely on the ground that the limitation period, six months, is per se unreasonably short, and consequently inconsistent with the Constitution and laws of the United States. Respondent commenced suit on April 21st, 1981, to redress alleged discrimination on the basis of sex by her employer, the School District of Springfield Township. One of her claims sought relief under Section 1983. In the alternative, respondent sought relief under Section 703 of the Civil Rights Act of 1964. Under her theory, the last act of discrimination occurred in September of 1980, some seven or eight months earlier, when a man was appointed as assistant superintendent, a job for which she had not applied. The school district defendants moved for summary judgment, one of the grounds being that the Section 1983 claim was barred by the Pennsylvania state statute of limitations governing certain actions against public officials. The District Court agreed. The Court of Appeals in a panel decision reversed the dismissal of the 1983 claim on the ground that the six-month statute of limitations was so short as to be inherently inconsistent with the policies fostered by the Civil Rights Act. The school district defendants applied for rehearing, and the application was denied, with four judges voting to grant the rehearing. Now, there is no question in this case that the statute at issue was properly identified as the most appropriate state statute of limitations. Therefore the question left for resolution is what the Court labeled in the recent case of Burnett versus Cratton as the third step in a Section 1983 inquiry, that is, is the state statute inconsistent with federal law? I submit that this inquiry should be confined to a determination whether the state statute discriminates against federal rights or provides so short a time so as to effectively preclude litigating a civil rights claim. It is clear that the Pennsylvania statute does not directly conflict with the Civil Rights Act. The statute does not discriminate against federal claims. It was not enacted with any intent to discriminate against federal claims, nor is there any hostility toward any civil rights action. It applies to both state and federal claims. A more cogent reason is found in the holding of the Third Circuit which held it was the analogous statute of limitations. Implicit in this finding was that the state and federal law claims were being treated equally. Here there is no basis for rejection of the Pennsylvania statute on the ground that it discriminates against federal civil rights actions. The six-month statute of limitations at issue in this case is one expressly applicable to the commencement of judicial proceedings rather than administrative proceedings. The limitation period applies to judicial remedies enforceable in court in the first instance. It does not limit who may bring suit. It does not preclude money damages or injunctive relief. For these reasons, its enactment should raise a presumption that the legislature took into account the burden of the parties to the suit governed by the limitation, and the practicalities involved in litigating civil rights claims, and found the limitation period to be a reasonable one. The determination of the Pennsylvania legislature that a six-month period is a reasonable one within which to commence litigation, whether in a state or federal court, is given support by the holding of the Court in DelCostello versus the International Brotherhood of Teamsters. That case impliedly recognized that a six-month limitation period was sufficient for the commencement of relatively complex federal litigation. That case cuts across any conclusion that the practicalities of litigation necessarily mean that a six-month period is an unreasonable time in which to bring a federal cause of action. An inquiry into the record of this case would disclose no basis for finding that the six-month limitation period was unreasonable. In this case, the type of injury alleged, its magnitude and consequence, the denial of appointment to a higher position, and the consequent loss of increased pay, benefits, and opportunities for future advancement should have been immediately recognized. In a case such as this, the degrees and certificates held by each applicant, as well as their relative experience is a matter of public record, and therefore the individual knows or should have known the merit of his credentials or her credentials relative to other applicants in the election process. Finally, arguments that the six-month period is unreasonable also fail when balanced against the state policies sought to be fostered by state statutes of limitations, policies which have long been recognized as fundamental to a well-ordered judicial system, whether state or federal. Here, because state and local governments are more likely to experience frequent changes in personnel than other employers, prompt assertion of claim is important. Because public officials' continued service is subject to the will of the electorate, or if they be appointed, to the discretion of elected officials, even a short passage of time may result in the departure of persons with knowledge of the circumstances surrounding the claim. This in turn would impair the accuracy of the factfinding process.
Byron R. White: Does the same statute or does the same kind of a statute apply to discrimination actions against private employers?
Charles Potash: No, Your Honor. The statute of limitations against private employers would be the six-month statute of limitations. There is a distinction. This is a statute of limitations which requires that the commencement of the action be brought within six months.
Byron R. White: Against a public employer.
Charles Potash: Against a public official. Yes, sir.
Byron R. White: How about against private?
Charles Potash: No, sir.
Byron R. White: What about... what is the statute of limitations if you sue a private concern for discrimination?
Charles Potash: That would be six years, Your Honor.
Byron R. White: Six years. What is the explanation for that?
Charles Potash: Well, I think, Your Honor, there is a--
Byron R. White: They would be suits under the same statute, I suppose.
Charles Potash: --Well, under the... the whole statutory scheme, yes, Your Honor, but not this provision, but there is a legitimate, Your Honor, I think there is a legitimate interest that the state has in having the matter brought to light, a discrimination matter brought to light very, very quickly. The interest of the state would be that the matter be brought quickly so that corrective action could be taken. Perhaps a public official could be removed if he participated or continued unlawful conduct. In the event that the unlawful conduct is against an appointed official, that appointed official could be removed immediately. If it was against an elected public official, the public could remove that individual from office at the next election. The prompt assertion of these claims, I think, Your Honor, fosters deterrence and fosters remedial action, and I think that is a legitimate interest that the state has in that distinction that is made between the application of the statute of limitations to a public official as opposed to a private employer.
Byron R. White: Did the court below make anything of this difference between suits against public employers and against private--
Charles Potash: Yes, Your Honor, the opinion of the court referred to it; however, it did not consider, I believe, the argument that I am making. I believe the--
Byron R. White: --Would it have rejected this six-month statute solely on the ground that it was so much shorter than the limitations period applicable to private employers?
Charles Potash: --It made reference to that in its opinion, Your Honor, but I believe that the appellate court just felt that a six-month period was just per se unreasonably short.
Byron R. White: Do you think that its judgment that six months was too short was really the ground for its decision?
Charles Potash: Yes, Your Honor, I do. Specifically with respect to cases--
Harry A. Blackmun: Could I ask you a question?
Charles Potash: --Yes, Your Honor.
Harry A. Blackmun: Are you familiar with the case that will be heard next?
Charles Potash: Somewhat, Your Honor.
Harry A. Blackmun: If the Court in that case should, and I am not saying it will, but if it should affirm the Tenth Circuit in that case, will it have a hearing on this one, in your opinion?
Charles Potash: It might, Your Honor, because I believe that this Court, if it adopts the fact that the appellate court must first characterize the nature of the action, and then refer to the state statutes of limitations, it might affect the outcome of this case. I believe, however, that Section 1988, which distinguishes my case from the case following, would direct that the Court consider the wisdom of the Pennsylvania legislature in regard to the specific provision pertaining to public officials. We are past the second stage, because this has been already determined to be the appropriate statute of limitations. I believe that the case following me, that question still has to be addressed.
Harry A. Blackmun: Let me ask you one more. A 1983 case, your case could have been brought in state court, couldn't it?
Charles Potash: Yes, Your Honor, it could.
Harry A. Blackmun: And then suppose the state court says six months is it, and the federal court in a similar case says, no, it isn't six months. Does the state court have to follow the federal determination, or can we have different rules for each forum?
Charles Potash: I believe, Your Honor, that we could have different rules in each forum, and I believe that the first consideration that the federal court would have to make is to determine what is the analogous statute of limitations, so therefore it may very well be... as to what characterizes the type of action may very well determine whether that state statute or that state holding would be followed. In the case, if I recall correctly, that follows me, the state supreme court did characterize the action one way, and the federal court was attempting to characterize it another way. I do not believe, however, and perhaps this is not directly in answer to your question, that uniformity is a requirement. As far as uniformity as far as the country is concerned, or uniformity as far as the state is concerned, I think that what Section 1988 says is that... or when it was passed by Congress, Congress understood or contemplated that there would be no uniformity.
William H. Rehnquist: But surely there ought to be uniformity as to a single case.
Charles Potash: Yes, if the facts are identical. Yes, Your Honor.
William H. Rehnquist: It seems to me that 1988 has very expansive provisions for reference to state law, but isn't the ultimate question of what is the appropriate statute of limitations nonetheless a federal one in light of... it is a construction of 1988?
Charles Potash: I believe that is correct, Your Honor.
William H. Rehnquist: So then really if a state court held contrary to... held one way as to the statute of limitations after that had gone through the state system if that question were preserved a person could seek certiorari here because that is a federal question.
Charles Potash: That is correct, Your Honor.
Thurgood Marshall: Counsel, does this statute apply to legislators?
Charles Potash: Legislature are public officials. Yes, Your Honor. I believe.
Thurgood Marshall: It applies to the people who passed it?
Charles Potash: Yes, sir.
Thurgood Marshall: Now I understand.
Charles Potash: Specifically with respect to cases involving discrimination in the hiring or promotion of public employees, each day of delay in commencing suit further establishes a person who was hire or promoted in the place of a complainant in his or her position, and entitles a hired or promoted person to compensation, seniority, tenure, and due process rights. Thus in the event that the public employee's conduct is ultimately found to be discriminatory, government service may be substantially disturbed. That again, Your Honor, I may point out, is a legitimate reason for the distinction between the statute of limitations which may apply to a public official and to a private employer. Two salaries may be required to be paid for a single service, and the public employer and the hired or promoted employee would have to commence the process of undoing that which was the initial decision.
William H. Rehnquist: But that would be true in the case of a private employer, too, wouldn't it?
Charles Potash: Yes. Yes, Your Honor, but that is also a legitimate concern regarding the public official because we are dealing with the compensation that might be due the injured individual. We are dealing with the fact that the public employer may have to budget, may have to make certain financial considerations which the private employer might not have. The public employer may rely on taxation, and have to in preparing his budget prepare for the eventuality that there may be a finding that the action was discriminatory, and therefore would have to provide some how or some way from the tax revenues rather than the private employer, who has his own private resources or the resources of the private enterprise.
John Paul Stevens: Do you assume a private employer has infinite resources?
Charles Potash: No, Your Honor, I do not.
John Paul Stevens: I don't understand why that is a difference then. Doesn't he also have to budget for contingent liabilities?
Charles Potash: That's correct, Your Honor. However, the public employer does have to answer for the tax measures that he raised, the budgetary requirements that he has.
John Paul Stevens: A private employer has to answer to his stockholders, and he has to decide what prices to charge. I don't--
Charles Potash: The private employer may only have to answer to himself, not to the public at large. Most significantly, however, the prompt assertion of claims by the filing of complaints of discrimination on the public record would foster deterrence of unlawful conduct by public officials in addition to putting the governing body on early notice. The government body or the public employer can take corrective measures. Prompt, well-founded accusations against public officials for discrimination in hiring or promotion on the basis of sex would increase the likelihood that they would be accountable for their violations of the federal rights of others. If they are elected officials, and if the public knows of their conduct, it can respond at the next election by voting them out of office. If appointed officials are accused, the public body appointing them can respond by removing them from office. Absent prompt assertion of employment discrimination claims, no such sanction would be imposed upon the responsible public officials, who in turn could continue to practice on notice, and it is these three public policy considerations, I believe, that are far more significant than perhaps the policy considerations to which I have just referred. I believe that the legislative intent which can be deduced from the language of this statute is the obligation that the public employer feels that it must take corrective action, that it must remove or somehow curb the abuse of state power, and this statute of limitations accomplishes that.
John Paul Stevens: --Mr. Potash, may I just ask this? Your argument seems to boil down to the notion that the shorter the statute of limitations, the greater the deterrent value of the underlying cause of action.
Charles Potash: The effect would... Your Honor, the shorter the statute of limitations would affect have a greater curb on the perpetuation perhaps of the unlawful conduct.
John Paul Stevens: May I ask--
Charles Potash: However--
John Paul Stevens: --Go ahead.
Charles Potash: --However, Your Honor, what I am saying, that the facts in this case, in the ordinary employment discrimination case, a six-month period is not unreasonably short. I am saying that the quicker that it is brought to the attention of the public employer, the public employer has the interest, the interest that he must perform as a public employer, of remedying this situation, and the six-month statute of limitations accompanies that. I do not believe, and the other thrust of my argument is, is that the six-month period is not per se unreasonably short.
John Paul Stevens: I understand that. Counsel, do you know of any federal statute that has as short a period as six months for this kind of a claim?
Charles Potash: No, Your Honor, I do not.
Harry A. Blackmun: For administration claims, yes.
Charles Potash: Yes, but not for actions judicially enforceable.
Harry A. Blackmun: All right.
Charles Potash: Thank you.
Warren E. Burger: Mr. Chanin.
Robert H. Chanin: Mr. Chief Justice, and may it please the Court, although we believe that this case can and should be decided on narrow grounds, the petitioners suggest that it implicates certain broad principles set forth by this Court in Tomanio, in Robertson, and other cases. Accordingly, we think it is appropriate at the outset to make clear what is and what is not at issue. We are not contending that a state statute of limitations is simply a technical obstacle to be circumvented if possible. We recognize, as this Court indicated in Tomanio, that in most cases these statutes are binding rules of law. Nor do we contend that a state statute of limitations should be rejected merely because it would cause a litigant to lose the lawsuit. Again, we recognize, as this Court has stated in Robertson, there must be some cutoff point in most cases, and inevitably some plaintiffs will fall on the far side of the line. We make a much more focused argument, an argument that fits comfortably within the framework established by the principles set forth by this Court in prior cases. What we are contending is that this particular Pennsylvania statute of limitations. Section 5527(b)(1), should not be borrowed because its application would be inconsistent with the federal policy underlying Section 1983. That policy, as this Court has made clear on numerous occasions, most recently in the Burnett case last term, is to augment the remedies that are available to individuals whose federal constitutional or statutory rights are abridged by state action. Our argument--
Sandra Day O'Connor: Mr. Chanin, are you taking the position that Pennsylvania, had the claim been filed in the Pennsylvania court, would have applied the six-month residual statute of limitations period?
Robert H. Chanin: --Yes, Your Honor, Pennsylvania courts would have done that.
Sandra Day O'Connor: Your argument-- --Six years.
Robert H. Chanin: Six months.
Sandra Day O'Connor: --in your brief in Note 9 indicated that you thought the Pennsylvania legislature never intended the six-month statute to apply.
Robert H. Chanin: No, Your Honor, the point we make is a little different than that. We indicate that the Pennsylvania legislature never considered this type of action when it passed that six-month statute of limitations. That goes to the nature of what we have here, what kind of a statute of limitations we have. We have a statute of limitations that is exceptionally short by any standard, six months. It applies only to suits against public officials as compared to suits not only, as Justice White has asked, against private employers, but it does not apply to suits against the government as an entity. And in response to your question, Justice O'Connor, it is a residuary statute. It applies only to those types of lawsuits which the Pennsylvania legislature considered so uncommon or so unusual that they did not make subject to a more specific statute of limitations. The point we make at the footnote is, they never considered this, because it was a residuary statute.
Sandra Day O'Connor: Isn't there some precedent in the state and the federal courts sitting in Pennsylvania for the proposition that it should have been treated as a breach of implied contract claim?
Robert H. Chanin: There is such precedent for that. Indeed, prior to this case there was a variety of analogies made in regard to employment discrimination cases in Pennsylvania, and it was not really until this case that a definitive holding was made that those cases should be analogized to the tort of injury to economic rights. Prior to that, there were cases that analogized it to personal injury and some even to contracts.
Sandra Day O'Connor: Do you think that the Court of Appeals below really looked into the question of what the applicable statute should be had the action been brought in Pennsylvania?
Robert H. Chanin: I think there was no dispute on that point, Your Honor. I think both the District Court and the Court of Appeals agreed that the Pennsylvania courts would have applied this six-month residuary statute. Because of these features of this statute, we believe that this Court can decide this case on narrow grounds. It need not reach the more basic question of six months per se is too short for instituting a 1983 action. Quite apart from the answer to that question, it would, we submit, as the Third Circuit found as a wholly independent ground for its decision, not simply because six months was unreasonably short, the Third Circuit found as an independent ground for its decision that the application of this statute of limitations would be inconsistent with the policies underlying Section 1983. Let me begin by focusing on some of the features of this particular statute. To begin with, six months is an abbreviated time limit by any comparative standard. Certainly that is true within the overall limitations schema in Pennsylvania. There is no statute of limitations in Pennsylvania that requires the bringing of any lawsuit in court for less than six months, and there are only three other statutes of limitations, narrowly focused causes of action, essentially in the Uniform Commercial Code area, which have a six-month statute. Even for those actions that depend most heavily on conduct and unwritten evidence, such as assault, or slander, or personal injury, the Pennsylvania legislature has established minimum statutes of limitations of one year and up to six. It almost never drops below the one-year threshold. And there is a similar pattern in other states. It is extremely rare to find any statute of limitations below one year. There are some that go at six months, but invariably they are Uniform Commercial Code actions involving highly sophisticated parties on both sides. In sum, what we have here is an abbreviated statute of limitations at the extreme low end of the continuum, and it should be noted that this is particularly significant because we have a residuary statute. In most states residuary statutes run five, seven, even ten years, reflecting a broad legislative judgment that when you deal with the unknown, you give the benefit of the doubt to the potential plaintiff. The Pennsylvania legislature in this statute of limitations turns that presumption on its head, and it comes up with a residuary statute of six months. The second relevant feature of this statute of limitations--
William H. Rehnquist: Are you saying that latter is an impermissible judgment for the State of Pennsylvania to make?
Robert H. Chanin: --No, we are suggesting merely to characterize six months as atypical, unusually short, it is in any event, but when dealing with a residuary statute, it sticks out like a sore thumb. That is the only point I make at this instance.
William H. Rehnquist: Most states have residuary statutes at a different end of the time spectrum.
Robert H. Chanin: Yes, my research indicates some 20 of them, and they run generally four to ten years. The second feature of this statute of limitations is that it applies only to actions brought against government officials. If an identical employment discrimination action such as respondent's was brought against a private employer, the plaintiff would have six years in which to file, a period that is 12 times longer. Now, I suggest that on its face, that distinction between public and private at least suggests that this statute is inconsistent with the policy underlying 1983, and it certainly warrants a careful investigation of the purpose of the Pennsylvania legislature in enacting it. That investigation leaves no doubt as to the purpose. From 1772 until <nineteen seventy-eight> [= 1978], Pennsylvania had a six-month statute of limitations for actions brought against a justice of the peace or a constable. The purpose of that abbreviated time period was expressly stated. Its purpose was, and I quote, "to insulate those officials from vexatious actions brought against them. " That statute of limitations was generalized in 1978 to become the residuary statute that applies to actions against government officials, and there is no dispute that the statute of limitations now before this Court is the extension of that 1772 statute, and it seems equally clear as to the purpose of the Pennsylvania legislature in 1978. It was to extend to all public officials the same protection it had given for 200 years to justices of the peace and to constables, to protect all public officials from "vexatious actions that might be brought against them. " In Burnett v. Grattan last term, this Court made it clear that when a state, as here, abbreviates a statute of limitations to protect public officials from actions that might be brought against them, indeed, to restrict the remedies available, that that purpose is inconsistent with Section 1983, and the federal court should look elsewhere in state law to find a statute of limitations to borrow. We do not understand the petitioners to quarrel with that basic proposition. They attempt instead to get around it, and they do that by suggesting other, presumably more acceptable state policies that might have prompted the Pennsylvania legislature. They cite in their brief the high turnover of public officials. That requires prompt initiation. To safeguard the efficacy of factfinding. To avoid payment of two salaries. To deter unlawful conduct by promptly exposing defalcations, and an argument we have just heard, another reason, to enable the state to budget more effectively and efficiently. Although we do not concede that those policies would in any event justify this type of six-month statute, we need not debate the point here, because there are two other features of this statute which make it abundantly clear that those could not possibly have been the policies which motivated the Pennsylvania legislature. All of those suggested policies, safeguarding factfinding, the turnover of public officials, et cetera, are just as relevant to a lawsuit brought against government as an entity as they are when brought against a public official. Indeed, I would suggest they are more relevant, because what they go to is the ability of government to function as government, the capacity of government to defend itself. So, if anything, they should apply more to a suit against government as an entity. And yet it is conceded in this case that if this very same suit were against a government entity, the filing time would be 12 times as long, six years instead of six months. The remaining feature of this statute of limitations that is relevant here is that it is a residuary statute of limitations. It applies only to those actions that the 1978 Pennsylvania legislature could not identify, those uncommon actions, and two conclusions emerge from this. If the purpose of the Pennsylvania legislature was the types of things that petitioner has suggested, to protect factfinding, better budgeting, high turnover of officials, why would the Pennsylvania legislature limit the six-month statute to those unknown and uncommon actions and allow a one, a two, and a four-year statute of limitations for the actions that are most commonly brought against public officials? Indeed, if this were a contract claim, which would involve all those relevant factors, two people claiming an office, budgeting, the Pennsylvania legislature expressly said, four-year statute of limitations. The fact that we are dealing here with a residuary statute is significant in another, more basic respect, a respect, I suggest, that goes to the whole purpose of borrowing under Section 1988, and the reasons that this Court has understood as why Congress has asked for such borrowing. The rationale for borrowing under 1988 reflects a deference to the judgment of state legislatures. The federal courts in effect rely on the balance struck by a state legislature between the need to protect the assertion of valid claims on the one hand and the need to protect stale actions being brought on the other. The presumption is that the state legislature has weighed these interests, and after weighing them has come up with a cutoff point that reflects the balance. The petitioners rely very heavily on this, and they sprinkle their brief with such phrases as "the considered judgment of the state legislature. " "the state's wisdom in setting a limit. " "The legislature took into account the burdens borne by the party. " I suggest, Your Honors, that this reliance is totally misplaced when we are dealing with, as here, a residuary statute. By definition there has not been this type of analysis. There has been no weighing of competing interests. There has been no consideration of the practicalities of litigation.
John Paul Stevens: May I interrupt you with a question? Supposing you did have the kind of weighing that you say did not take place here, and the Pennsylvania legislature had hearings on 1983 litigation and concluded that for the most part they are quite a burden on the state and they really are not meritorious except in a minority of the cases, and deliberately passed a statute that said in all 1983 litigation the statute of limitation will be six months, whether the state is brought in state or federal court. Would you make the same... what would your view be of such a statute?
Robert H. Chanin: I would make a different argument leading to the same conclusion, that it should be struck down, probably slightly more quickly than the one that is before you right now. I think that type would be discriminatory.
John Paul Stevens: Well, they say 1983 or claims based on the Pennsylvania constitution as well.
Robert H. Chanin: I would still say it should be struck down, and I would rely heavily on Burnett. I think what you would still have would be an abbreviated statute of limitations that is abbreviated precisely for the reasons this Court found unacceptable in Burnett. It is being abbreviated to restrict the remedies against public officials, to restrict the remedies that 1983 was designed to augment. I would say that type of a statute should be struck down on that ground.
John Paul Stevens: And that would be even if it was, say, a year or two years?
Robert H. Chanin: Well, you reach a point. If we have a statute that equally treats private and public, government entity, public officials equally, I think you reach a point where it is not sufficiently abbreviated, and then we would have to deal with the question we don't have to deal with in this case: What is an unreasonably short period of time for 1983 actions? When you ask me about one year, two years, it is a difficult question. Fortunately, it is one I don't have to address in this case.
John Paul Stevens: I am assuming a time that would not be per se unreasonably short. That is all. I am just wondering if a state legislature could recognize all the confusion in the courts about 1983 litigation and just try and enact a 1983 statute of limitations in the interest of certainty, and so forth and so on, as well as cutting it down.
Robert H. Chanin: No, I can conceive of circumstances, pursuing your hypothetical, where we would have no quarrel. The quarrels we have in this case are because this statute does virtually everything wrong, everything that we think this Court has said it should not do. So, my final point, Your Honors, would be, this is, unlike what you suggest, Justice Stevens, a residuary statute, and obviously there was no balancing, there was no consideration of the practicalities. The intent of the Pennsylvania legislature was very clear. It was to give to all public officials what for 200 years it had given to constables and justices of the peace. Its purpose, pure and simple, was to protect those people form "vexatious actions that might be brought against them. " We submit that that is a purpose which is in direct conflict with the policies underlying Section 1983. It should not be borrowed, and the decision of the Third Circuit should be affirmed.
Warren E. Burger: Do you have anything further, Mr. Potash?
Charles Potash: Yes, Your Honor, Mr. Chief Justice, I do. I would like to comment just on two points made by my opponent. Firstly, in the action against the public official, as distinguished from the action against the body, the public body, the public body does have other defenses it can raise. There is sovereign immunity. There is the Eleventh Amendment. And there is the Monell doctrine, and so on. As to the preamble, which my opponent has also cited, that preamble was stricken, and there is no reason to believe that that was the purpose for enacting the six-month statutory period which was part of the limitation scheme adopted in the revision and codification of all the statutes of limitations and all the statutes applicable to judicial proceedings in 1978. A clear reading of the language of the statute would support a reasonable explanation which I presented to this Court.
Warren E. Burger: Thank you, gentlemen. The case is submitted.